Citation Nr: 0931676	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability. 

2.  Entitlement to an initial rating in excess of 20 percent 
for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating each for right and 
left shoulder disabilities.  

The Veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

In May 2008, the RO granted an increased initial rating of 20 
percent each for right and left shoulder disabilities, 
effective the day following retirement from service.  

In September 2007 and October 2008, the Board remanded the 
claims for further development, and they are now before the 
Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder disabilities, to include 
degenerative changes of the left shoulder, are manifested by 
symptoms of bilateral shoulder pain with difficulty 
performing overhead movements and sleeping on either side, 
decreased mobility of the shoulders, decreased lifting 
capability, pain with attempts at overhead activity, and 
daily severe flare-up pain that lasts less than an hour.  

2.  Bilateral abduction is to 90 degrees with pain beginning 
at 70 degrees, and bilateral flexion is to 92 degrees with 
pain beginning at 66 degrees.  There is no additional 
functional impairment on repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
20 percent for a right shoulder disability have not been met 
at any time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2008).  

2.  The criteria for an initial or staged rating in excess of 
20 percent for a left shoulder disability have not been met 
at any time during the period covered by this appeal.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, no further duty to notify was 
applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in U.S. Army armored units and retired at 
the rank of Sergeant First Class.  He contends that his 
shoulder disabilities are more severe than are contemplated 
by the current ratings.  In his substantive appeal, he stated 
that he had limitation in both shoulders due to pain and 
fatigue as well as lack of endurance following repetitive 
use.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder 
level, a 30 percent rating if to midway between the side and 
the shoulder, and a 40 percent rating if to 25 degrees from 
the side.  Limitation of motion of the non-dominant arm at 
the shoulder warrants a 20 percent rating if motion is to the 
shoulder level, a 20 percent rating if to midway between the 
side and the shoulder, and a 30 percent rating if to 25 
degrees from the side.   38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The normal range of motion of the shoulder is from 
zero degrees at the side to 180 degrees overhead in both 
forward elevation and abduction, and 90 degrees internal and 
external rotation.  38 C.F.R. § 4.71a, Plate I.  

Impairment of the clavicle or scapula warrants a 10 percent 
rating for malunion or nonunion without loose movement.  A 20 
percent rating is warranted for nonunion with loose movement 
and for dislocation of the clavicle.  Otherwise, impairment 
is rated on function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  As there is no evidence of 
ankylosis, criteria for that deficit do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  In a January 1983 enlistment 
medical questionnaire, the Veteran stated that he was right 
handed.  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.

Service treatment records showed that the Veteran sought 
treatment in February 2001 for right shoulder numbness that 
he had experienced for seven months following an injury 
during physical training.  X-rays showed a widening of the 
acromioclavicular joint.  In June 2002, the Veteran sought 
treatment for worsening symptoms of right shoulder pain and 
numbness aggravated by overhead activities and exercises.  He 
was referred to a private orthopedic surgeon who diagnosed 
"acromial arch impingement syndrome, rule out tear of the 
rotator cuff," and "old acromioclavicular joint injury with 
possible separation."  The Veteran had arthroscopic surgery 
with debridement of the biceps tendon, subacromial 
decompression, and resection of a ligament.  In October 2003, 
the diagnosis was impingement syndrome, post operative from 
decompression.  The Veteran continued post-surgical therapy 
through December 2003.  

Service treatment records also showed that the Veteran sought 
treatment in June 2004 for left shoulder pain which first 
manifested several months earlier while doing push-ups and 
favoring his right shoulder.  He received physical therapy 
and injections through October 2004 and was diagnosed with 
left shoulder impingement syndrome with degenerative changes 
of the clavicle and humeral head and subacromial bursitis.  

The Veteran noted the bilateral shoulder disorders on a June 
2004 medical history.  A physical examination was not 
completed at the time, and no military retirement examination 
is of record.  However, in November 2004, prior to 
retirement, the Veteran underwent VA general medical and 
orthopedic examinations.  The physician did not review the 
claims file or service records but accurately noted the 
history of shoulder treatment.  He noted the Veteran's 
reports of continued bilateral shoulder pain with difficulty 
performing overhead movements and sleeping on either side.  
On examination, the physician noted positive signs of 
impingement and positive cross-arm adduction tests with 
acromioclavicular joint tenderness.  No range of motion 
testing was performed.  X-rays of the left shoulder showed 
faint calcification in the distribution of the biceps tendon; 
calcific tendonitis was suspected.  Right shoulder X-rays 
showed a deformity of the distal clavicle with suggested 
either previous injury or surgical procedure.  There was a 
hypertrophic spur at the distal clavicle.  The examiner's 
diagnosis was bilateral impingement with his right shoulder 
now post operative.  

In January 2006, a VA outpatient care examiner noted that the 
Veteran continued to experience bilateral shoulder pain on 
abduction greater than 90 degrees and advised the Veteran to 
continue a physical therapy exercise program. 

In a May 2007 Board hearing, the Veteran stated that the 
range of motion and weakness associated with his shoulder 
disabilities had become more severe since his last VA 
examination.  He stated that the disability interfered with 
his performance as a deliveryman because of pain when working 
with his arms above the shoulder level.  The Veteran stated 
that his physicians had not recommended additional surgery 
and that he continued to perform physical therapy exercises 
at home.  He estimated that he could bring his arms about six 
inches from his body without causing pain to his shoulders.       

In October 2007, a VA examiner noted a review of the claims 
file and the Veteran's reports of increasing pain, decreasing 
shoulder mobility and decreased lifting capability.  He 
denied constant pain and instability but admitted to pain 
with attempts at overhead activity.  He reported flare-up 
pain that was severe, 7/10, occurring every day but lasting 
less than an hour.  The Veteran reported his intent to change 
jobs to a more sedentary position that did not require 
lifting.  Abduction was to 70 degrees without pain and from 
70 to 90 degrees with pain.  Flexion was to 66 degrees 
without pain and painful from 66 to 92 degrees.  Internal and 
external rotation was pain free to 30 degrees and with pain 
from 30 to 60 degrees bilaterally.  All motion was not 
further limited on repetition.  There were positive signs of 
impingement but no instability.  Supraspinatous strength was 
intact.  Concurrent X-rays showed deformity of the lateral 
tip of the right clavicle but no findings for the left 
shoulder.  The examiner diagnosed chronic bilateral 
impingement syndrome and right lateral tip deformity of the 
clavicle.   

The Board concludes that an initial and staged rating greater 
than 20 percent for the dominant right shoulder disability 
and for the left shoulder disability is not warranted at any 
time during the period covered by this appeal.  The range of 
motion on flexion in October 2007 was to 92 degrees with pain 
beginning at 66 degrees.  In January 2006, bilateral shoulder 
pain was elicited on abduction greater than 90 degrees and, 
in October 2007, abduction was to 90 degrees with pain 
beginning at 70 degrees.  The Board points out, however, that 
there is no probative medical evidence of record showing that 
the veteran's right or left shoulder disability resulted in 
limitation of motion of the arm midway between the side and 
the shoulder level or that the left shoulder disability is 
manifested by limitation of motion to 25 degrees from the 
side.  Instead, his impairment is shown to be to the shoulder 
level.  

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 
(1995).   The Board notes that painful motion on range of 
motion testing is documented in the record.  The evidence 
shows the Veteran has pain beginning at 66 degrees on 
flexion, at 90 degrees on abduction and most recently at 70 
degrees on abduction but the October 2007 examiner found no 
additional functional loss due to pain, fatigability, 
incoordination, or weakness on repetitive use.  At no point 
in time was the Veteran's motion limited to midway between 
the side and the shoulder (45 degrees), even taking into 
account pain on motion, as he was able to abduct without pain 
to 70 degrees and flex to 66 degrees without pain.  While the 
Veteran reported that he had difficulty performing overhead 
movements and sleeping on either side, as well as increasing 
pain, to include severe daily flare-up pain that lasts less 
than an hour, decreasing shoulder mobility, decreased lifting 
ability, and an estimation that he cannot move his arms more 
than 6 inches from his body before pain starts, the Board 
finds that the majority of his complaints are encompassed 
within the assigned ratings.  The Board also finds however 
that his estimation that pain begins six inches from his body 
is outweighed by the medical records which show limitation of 
abduction and flexion to shoulder level and not to midway 
between the side and shoulder or to 25 degrees from the side, 
even taking into account pain on motion.  Therefore a 20 
percent rating is warranted for limitation of motion of the 
left and the right shoulder.  Higher ratings are not 
warranted because the limitation of motion is not more 
restricted.  

A rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203 is not 
warranted because the deformity of the right tip of the 
clavicle does not cause dislocation or nonunion with loose 
movement.  There is no evidence of instability.  The Board 
notes that this diagnostic code was used initially to rate 
both shoulders.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the evidence does not show dislocation 
or loose movement of the right shoulder joint since it was 
repaired in service nor does the evidence show nonunion or 
dislocation of the left shoulder.  The Board also notes that 
the maximum evaluation that can be assigned under that rating 
code is 20 percent and the Veteran is already assigned 20 
percent ratings for each shoulder.  

The Board has considered whether separate ratings for 
arthritic changes are warranted for the left shoulder and has 
determined that they are not.  Ratings for both arthritis and 
impingement are on the basis of limitation of motion.  
Ratings for limitation of motion are considered under 
Diagnostic Code 5201.  Pursuant to Code 5010 (traumatic 
arthritis) and 5003 (degenerative arthritis), ratings are 
assigned under the applicable codes for limitation of motion 
unless such limitation of motion is noncompensable, in which 
case the assignment of a 10 percent rating is warranted for 
the joint affected by limitation of motion if such is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  As the 
Veteran is assigned a compensable disability rating for 
limitation of motion, a separate evaluation is not warranted 
under Codes 5010 and 5201.  As evaluations of the same 
manifestation under different diagnoses are to be avoided, 
separate ratings are not for application in this case.  38 
C.F.R. § 4.14.  

Although Diagnostic Code 5201 refers to arm motion only from 
alongside the hip to directly overhead, the Board notes that 
ranges of motion for internal and external rotation were 
provided during the VA examinations and 38 C.F.R. § 4.71, 
Plate I, sets forth the normal ranges of motion in internal 
or external rotation.  However, as internal and external 
rotation measurements do not correspond to the criteria set 
forth in Code 5201, which provides ratings based on 
limitation of motion in abduction or flexion, such 
measurements do not provide the basis for an increased 
rating.       

The Board has specifically considered whether staged ratings 
are warranted based on facts supporting different ratings for 
distinct periods of time.  However, as the Board found above, 
the evidence does not show that ratings higher than 20 
percent for either shoulder are shown for any period of time 
covered by this appeal.  The Board also considered whether 
higher ratings are warranted for more severe pain or greater 
loss of function.  However, the Board concludes that the 
current ratings encompass pain on motion and adequately 
contemplate the level of disability.  

The Board acknowledges that the Veteran's shoulder 
discomfort and difficulty with overhead motion has 
affected his employment as a deliveryman.  However, the 
Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 
38 C.F.R. § 3.321(b)(1).  The Veteran has not presented 
any evidence that his particular service-connected 
shoulder disabilities result in unique disabilities that 
are not addressed by the rating criteria.  In fact, as was 
discussed above, his symptoms and the objective findings 
fit within the rating schedule criteria applicable to his 
disabilities.  Moreover, there is no evidence of frequent 
hospitalization.  While the Veteran testified that his 
shoulder disabilities impair his performance as a 
deliveryman, limitation of motion to the shoulder level is 
encompassed within his disability ratings.  Moreover, the 
Veteran has indicated that he intended to seek a less 
physical occupation, and the Board notes that he had 
extensive leadership and management experience in service 
as indicated by his awards and professional 
qualifications.   Thus, there is no basis for referral of 
the case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed. Cir. July 17, 2009); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

As the preponderance of the evidence is against these claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

An increased initial or staged rating in excess of 20 percent 
for a right shoulder disability is denied. 

An increased initial or staged rating in excess of 20 percent 
for a left shoulder disability is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


